  Case 3:20-cv-00770-D Document 62 Filed 06/11/21             Page 1 of 7 PageID 4129



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

EVANSTON INSURANCE CO.,                    §
                                           §
              Plaintiff,                   §
                                           §      Civil Action No. 3:20-CV-0770-D
VS.                                        §
                                           §
MCDONNELL COATES LLP, et al.,              §
                                           §
              Defendants.                  §
                                           §
KJ LAW, PLLC, et al.,                      §
                                           §
              Third-Party Plaintiffs,      §
                                           §
VS.                                        §
                                           §
BERKLEY INSURANCE CO.                      §
                                           §
              Third-Party Defendant.       §

                               MEMORANDUM OPINION
                                   AND ORDER

       Defendant and third-party plaintiffs McDonnell Coates LLP, Kevin J. McDonnell, and

KJ Law, PLLC (collectively, “McDonnell”) move to compel defendant-third-party defendant

Berkley Insurance Company (“Berkley”) to respond to McDonnell’s first requests for

production of documents (“RFPs”) served on December 29, 2020. For the reasons that

follow, the court grants the motion to the extent of ordering Berkley to respond to the RFPs,

but it defers consideration of whether Berkley has waived any available objections.
  Case 3:20-cv-00770-D Document 62 Filed 06/11/21             Page 2 of 7 PageID 4130



                                              I

       In April 2020 plaintiff Evanston Insurance Company (“Evanston”) filed this lawsuit

against McDonnell, seeking a declaratory judgment that it is not obligated to defend or

indemnify McDonnell. The parties conducted a Fed. R. Civ. P. 26(f) conference on August

11, 2020, and on August 24, 2020 the court entered a scheduling order. The parties to the

lawsuit at that time were Evanston and McDonnell.

       On November 12, 2020 the court granted McDonnell leave to file a third-party

complaint against Berkley, which was served on December 8, 2020. McDonnell delivered

the RFPs to Berkley on December 29, 2020. Berkley has not served any responses or

objections to the RFPs or produced any responsive documents.

                                             II

       McDonnell moves to compel Berkley to respond to the RFPs. It contends that

Berkley’s response, including any objections, was due 30 days after the date the RFPs were

served, or January 28, 2021. Because Berkley has not responded, McDonnell moves the

court to compel Berkley to respond and to hold that, by failing to respond, Berkley has

waived any objections to the RFPs.

       Berkley maintains that the RFPs were not validly served or are not yet considered

served because Berkley has not yet participated in a Rule 26(f) conference and Berkley was

not served with the RFPs more than 21 days after it was served with the summons and

third-party complaint. Berkley posits that a party joined after the Rule 26(f) conference has

been held may not be served with discovery requests until a second conference is held and

                                            -2-
  Case 3:20-cv-00770-D Document 62 Filed 06/11/21             Page 3 of 7 PageID 4131



that, under Rule 26(d)(2), Rule 34 requests cannot be served until more than 21 days after

the receiving party has been served with the summons and complaint.

       McDonnell posits that the discovery moratorium of Rule 26(d)(1)—that is, that a party

may not seek discovery from any source before the Rule 26(f) conference—does not apply

to parties joined after the first Rule 26(f) conference and that the discovery rules do not

require a second Rule 26(f) conference for later-joined parties. McDonnell also contends that

Rule 26(d)(2)—entitled “Early Rule 34 Requests”—is inapplicable because it only addresses

when a party can deliver Rule 34 requests before the first Rule 26(f) conference.

                                             III

       The court concludes that Rule 26(d)(1) and (2) do not apply to McDonnell’s RFPs

because these rules do not address RFPs served on parties joined after the first Rule 26(f)

conference.

       Rule 26(d)(1) and (2) provide:

                      (1) Timing. A party may not seek discovery from any
              source before the parties have conferred as required by Rule
              26(f), except in a proceeding exempted from initial disclosure
              under Rule 26(a)(1)(B), or when authorized by these rules, by
              stipulation, or by court order.
                      (2) Early Rule 34 Requests.
                      (A) Time to Deliver. More than 21 days after the
                      summons and complaint are served on a party, a request
                      under Rule 34 may be delivered:
                             (I) to that party by any other party, and
                             (ii) by that party to any plaintiff or to any
                             other party that has been served.
                      (B) When Considered Served. The request is
                      considered to have been served at the first Rule 26(f)
                      conference.

                                            -3-
  Case 3:20-cv-00770-D Document 62 Filed 06/11/21                  Page 4 of 7 PageID 4132



       Rule 26(d)(1) does not prohibit McDonnell from seeking discovery from Berkley even

though Berkley was not a party when the Rule 26(f) conference was held and did not

participate in it. First, Berkley has not cited, and the court has not found, any case in which

a court has concluded that an additional Rule 26(f) conference is required before an original

party can seek discovery from parties added after the initial Rule 26(f) conference. In fact,

the Advisory Committee Note to Rule 26(f) indicates that an additional Rule 26(f) conference

is permissible, not mandatory: “an additional [Rule 26(f)] meeting may be desirable” if new

parties are joined after the initial Rule 26(f) conference. Rule 26(f), advisory committee

note, 1993 amendment (emphasis added).

       The timing of initial disclosures prescribed by Rule 26(a)(1) further confirms that an

additional Rule 26(f) conference is not required before a later-joined party incurs discovery

obligations. Rule 26(a)(1)(C) requires that a party make its initial disclosures at or within

14 days after the parties’ Rule 26(f) conference.* By contrast, Rule 26(a)(1)(D)—entitled

“Time for Initial Disclosures—For Parties Served or Joined Later”—states that “[a] party that

is first served or otherwise joined after the Rule 26(f) conference must make the initial

disclosures within 30 days after being served or joined, unless a different time is set by

stipulation or court order.” In other words, a later-joined party is obligated to serve its initial

disclosures even though it did not participate in the first Rule 26(f) conference, and the



       *
         This is so “unless a different time is set by stipulation or court order, or unless a party
objects during the conference that initial disclosures are not appropriate in this action and
states the objection in the proposed discovery plan.” Rule 26(a)(1)(C).

                                               -4-
  Case 3:20-cv-00770-D Document 62 Filed 06/11/21             Page 5 of 7 PageID 4133



timing of such disclosures is based on when the party is served or joined, not when a second

Rule 26(f) conference is held.

       A number of district courts have also held that Rule 26 does not prohibit or stay

discovery served on parties added after a Rule 26(f) conference, and that Rule 26 does not

require an additional conference with later-added parties. See, e.g., In re Outlaw Lab., LP

Litig., 2020 WL 1674552, at *4-8 (S.D. Cal. Apr. 6, 2020) (citing cases).

       Rule 26(d)(2) also does not apply to the instant case. As the Advisory Committee

Note explains, the purpose of Rule 26(d)(2) is to relax the discovery moratorium before the

initial Rule 26(f) conference “to facilitate focused discussion during the Rule 26(f)

conference.” Rule 26(d)(2), advisory committee note, 2015 amendments. A party may

choose to deliver discovery requests to another party “for advance scrutiny of requests”

before the initial Rule 26(f) conference, but a Rule 34 request is still deemed served on the

date of the Rule 26(f) conference. See Rule 26(d)(2)(B). The requests McDonnell served

on Berkley are not “Early Rule 34 Requests” because they were not delivered before the

parties’ Rule 26(f) conference.

       Accordingly, McDonnell’s RFPs were not premature or invalid when they were

served on Berkley on December 29, 2020, and Berkley’s responses, including any objections

thereto, were due on January 28, 2021.

                                             IV

       McDonnell asks the court to hold that Berkley has waived any objections to

McDonnell’s RFPs because Berkley failed to respond or object within 30 days of service.

                                            -5-
  Case 3:20-cv-00770-D Document 62 Filed 06/11/21              Page 6 of 7 PageID 4134



                                              A

       “[A]s a general rule, when a party fails to object timely to interrogatories, production

requests, or other discovery efforts, objections thereto are waived.” In re United States, 864

F.2d 1153, 1156 (5th Cir. 1989). And “if a party fails to timely respond in writing after being

served with a request for production of documents, it is appropriate for the Court to find that

the party’s objections are waived, unless the court finds good cause and excuses [that]

failure.” Richmond v. SW Closeouts, Inc., 2016 WL 3090672, at *5 (N.D. Tex. June 2, 2016)

(Horan, J.). In deciding whether good cause exists, courts consider (1) the length of the delay

in failing to object; (2) the reason for the delay; (3) whether there was any bad faith or

dilatory action of the party that failed to object; (4) whether the party seeking discovery was

prejudiced by the failure; (5) whether the document production request was properly framed

and not excessively burdensome; and (6) whether waiver would impose an excessively harsh

result on the defaulting party. See Clewis v. Medco Health Sols., Inc., 2013 WL 5354574,

at *3 (N.D. Tex. Sept. 25, 2013) (Horan, J.) (citation omitted).

                                              B

       Because the present briefing is inadequate for the court to consider and apply the

good-cause factors identified in cases like Clewis, the court will defer consideration of

whether Berkley has waived any available objections to the RFPs. The briefing is inadequate

because the parties have not addressed the factors, focusing instead on whether waiver

applies to Rule 34 requests and whether waiver is automatic.

       Additionally, considering objections (if any) actually made may enable the court to

                                             -6-
  Case 3:20-cv-00770-D Document 62 Filed 06/11/21           Page 7 of 7 PageID 4135



evaluate the waiver factors with greater precision. For example, the factor that considers

whether waiver would impose an excessively harsh result on the defaulting party may be

more precisely assessed in the context of an objection actually made.

      Accordingly, if in response to the RFPs Berkley makes any objections, McDonnell

in an appropriate motion may assert grounds for contending that the objections are waived.

The court will defer considering whether Berkley has waived any such objections until they

are asserted by Berkley and challenged by McDonnell.

                                        *    *    *

      For the reasons explained, the court grants McDonnell’s motion to compel and orders

that Berkley respond to the RFPs within 28 days of the date this memorandum opinion and

order is filed. The court defers consideration of whether Berkley has waived any available

objections to the RFPs.

      SO ORDERED.

      June 11, 2021.



                                         _________________________________
                                         SIDNEY A. FITZWATER
                                         SENIOR JUDGE




                                            -7-
